                             IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE AT GREENEVILLE

                                         CRIMINAL MINUTES:                   Sentencing

USA v         VICTOR JAMES RAY                                                           Date:             06/22/20

Case No.          CR-2-19-196(4)                                     Time         10:58 A.M.               To 12:30 P.M.

                Honorable J. RONNIE GREER, U.S. District Judge, Presiding

       Kathy Hopson                            Karen Bradley
       Deputy Clerk                            Court Reporter
======================================================================
      Jerry Fabus                              Greg Bowman
     Defendant's Attorney                     Asst. U.S. Attorney

PROCEEDINGS:

Deft given opportunity to speak - accepts

Court Pronounces Judgment

It is the judgment of the Court on Count One of the Indictment, the defendant, Victor James Ray, is hereby committed to the
custody of the Bureau of Prisons to be imprisoned for a term of 168 months. This sentence shall be served concurrently with any
sentences to be imposed in Sullivan County General Sessions Court Docket Number 18RK52652, Buncombe County North Carolina
Superior Court Docket Number 18CRS93169 through 93178, Scott County (Virginia) Circuit Court Docket Number CR17001174-00
and Hawkins County Criminal Court Docket Number 17CR124.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of five (5) years.

$100.00 Assessment - Fine is waived

All remaining counts as to this defendant in this case are dismissed on the motion of the United States.

CONDITIONS OF SUPERVISED RELEASE:

[X] 13 standard conditions                    [X] no firearms , no ammunition, no destructive devices, or any other dangerous weapon
[X] no illegal drugs                          [X] cooperate w/the collection of DNA as directed
[X] participate in a drug and/or alcohol abuse treatment program as directed by USPO
[X] participate in a mental health program as directed by USPO
[X] You shall submit your person, property, house, residence, vehicle, papers, [computers (as defined in 18 U.S.C. § 1030(e)(1)),
other electronic communications or data storage devices or media,] or office, to a search conducted by a United States probation
officer or designee.
 [X] You shall not take any prescribed narcotic drug, or other controlled substance, without notifying the physician that you have a
 substance abuse problem and without obtaining permission from the probation officer.
[X] You shall not consume any alcohol

RECOMMENDATIONS:

[X] that defendant be given credit for time served from 12/22/28 to the present
[X] 500 hours of substance abuse treatment from the Bureau of Prisons’ Institute Residential Drug Abuse Treatment Program / receive
a physical health evaluation and a mental health evaluation and needed treatment while in the custody of the Bureau of Prisons / be
afforded a full range of educational and vocational programs offered by the Bureau of Prisons / expedited placement in a Bureau of
Prisons Medical Facility preferably FMC Lexington, KY.
[X] Placed in custody of U.S. Marshal



    Case 2:19-cr-00196-JRG-CRW Document 373 Filed 06/22/20 Page 1 of 1 PageID #: 1297
